EXHIBIT 10.1
 
PROMISSORY NOTE
 
 

$500,000 Orange County, California

January 17, 2012


FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation  (referred to herein as the “Borrower” or “Company”), hereby
unconditionally promises to pay to the order of Brian Quinn its endorsees,
successors and assigns (the “Holder” or “Lender”), at
_________________________________ or such other address as the Lender may from
time to time designate, the principal sum of FIVE HUNDRED THOUSAND DOLLARS
($500,000).
 
1.      Terms of Repayment and Conversion.  Principal of and interest on this
Note shall be due in ninety (90) days from date of receiving the funds.  No
prepayment penalty, however borrow shall repay full interest and principal
amount regardless of repayment date.
 
a.           Upon the execution and delivery of this Note, the Holder shall
disburse to the Borrower the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000),
which is the principal amount. All amounts outstanding under this Note shall
mature and become due and payable in full on April 16, 2012 (the "Maturity
Date"), subject to any prior payment required by this Note.
 
b.           The Holder shall receive the stock certificate(s) within ten (10)
business days following the date of deposit.  The certificate shall be issued
to: Brian Quinn in the amount of 200,000 shares of Borrower’s common stock.


2.      Interest Rate.  This Note shall accrue interest on the principal from
the date of this Note at a rate of twelve percent (12%) (the “Interest Rate”) or
SIXTY THOUSAND DOLLARS ($60,000) for ninety (90) days.  All payments hereunder
are to be applied first to the payment of accrued interest, and the remaining
balance to the payment of principal.


3.      Events of Default.  If any of the events of default specified in this
Section shall occur, Holder may, so long as such condition declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the Company, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:
 
a.           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable;


4.      Successors and Assigns: Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.


 
 

--------------------------------------------------------------------------------

 
 
5.      Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
6.      Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Holder, then the last
known address on file with the Company.
 
 
 

If to the Company: Location Based Technologies, Inc.
49 Discovery - 260
Irivne, CA 92618
Facsimile Number:  (714) 200-0287
E-mail:  Greg.Harrison@pocketfinder.com
    If to Lender: 
Brian Quinn
 
 
 
E-mail:

 
 
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties


7.      Heading; References.  The headings have been inserted for convenience
only and are not to be considered when construing the provisions of this
Agreement.


8.      Entire Agreement.  This Agreement constitutes the entire understanding
between the parties hereto in respect of the terms of this Note by the Holder
and by the Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Senior Secured Promissory
Note as of the date first set forth above.
 








Borrower:




LOCATION BASED TECHNOLGIES, INC.






By:                                                                         
David M. Morse
CEO & Chairman


Date:












Lender:






By: ______________________________________


Printed Name: Brian Quinn


Date: _____________________________________
 
 
3